Citation Nr: 1720834	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  11-12 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected degenerative disc disease, lumbosacral spine. 


REPRESENTATION

Appellant represented by:	Arizona Veterans Service Commission


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1989 to May 1993. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran was scheduled for a Travel Board hearing to be held on April 24, 2017. However, in April 10, 2017 correspondence, the Veteran canceled the hearing.  


FINDING OF FACT

In an April 2017 statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal as to the issue of increased rating for degenerative disc disease, lumbosacral spine.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204  (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204  (2016).  An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204 (a) (2016).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204 (b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204 (c).

In this case, the Veteran withdrew in writing in April 2017, the issue on appeal, entitlement to an increased rating for service connected degenerative disc disease, lumbosacral spine.  Due to the Veteran expressing his desire to withdraw his appeal before the Board, there is effectively no longer any remaining allegation of error of fact or law concerning the claim.  See 38 U.S.C.A. § 7105 (d)(5).  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed without prejudice.


ORDER

The claim of an increased rating for degenerative disc disease, lumbosacral spine is dismissed.


____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


